EXHIBIT 10.39

EXECUTION COPY

PURCHASE AND SALE AGREEMENT

BY AND AMONG

BROADRIDGE FINANCIAL SOLUTIONS, INC.,

BROADRIDGE SECURITIES PROCESSING SOLUTIONS, INC.

And

APEX CLEARING HOLDINGS LLC

Dated as of May 31, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I      DEFINITIONS   

SECTION 1.1

 

DEFINITIONS OF CERTAIN DEFINED TERMS

     2   

SECTION 1.2

 

INTERPRETATION

     7      ARTICLE II      PURCHASE AND SALE OF SHARES   

SECTION 2.1

 

PURCHASE AND SALE OF SHARES

     7   

SECTION 2.2

 

PURCHASE PRICE

     8   

SECTION 2.3

 

CLOSING

     8      ARTICLE III      REPRESENTATIONS AND WARRANTIES OF TRANSFEROR   

SECTION 3.1

 

REPRESENTATIONS AND WARRANTIES OF TRANSFEROR

     8      ARTICLE IV      REPRESENTATIONS AND WARRANTIES OF TRANSFEREE   

SECTION 4.1

 

REPRESENTATIONS AND WARRANTIES OF TRANSFEREE

     16      ARTICLE V      COVENANTS OF THE PARTIES   

SECTION 5.1

 

TRANSFEREE’S COVENANTS

     18   

SECTION 5.2

 

EFFECT OF INVESTIGATIONS

     18   

SECTION 5.3

 

TRANSFEROR’S COVENANTS

     18   

SECTION 5.4

 

TAXES

     19   

SECTION 5.5

 

PURSUIT OF CLAIM BY TRANSFEROR

     21   

SECTION 5.6

 

TRANSFER OF EXCLUDED COMPANY ASSETS AND LIABILITIES TO TRANSFEROR

     21   

SECTION 5.7

 

PRESS RELEASES, ETC.

     22   

SECTION 5.8

 

EXPENSES INCIDENT TO THIS AGREEMENT

     22   

SECTION 5.9

 

CONFIDENTIALITY

     22      ARTICLE VI      CONDITIONS PRECEDENT TO THE CLOSING   

SECTION 6.1

 

CONDITIONS TO EACH PARTY’S OBLIGATIONS

     23   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 6.2

 

CONDITIONS TO TRANSFEREE’S OBLIGATIONS

     23   

SECTION 6.3

 

CONDITIONS TO TRANSFEROR’S OBLIGATIONS

     25      ARTICLE VII      TERMINATION   

SECTION 7.1

 

TERMINATION

     26   

SECTION 7.2

 

EFFECT OF TERMINATION

     26      ARTICLE VIII      INDEMNIFICATION   

SECTION 8.1

 

INDEMNIFICATION BY TRANSFEROR

     26   

SECTION 8.2

 

INDEMNIFICATION BY TRANSFEREE

     28   

SECTION 8.3

 

SURVIVAL

     28   

SECTION 8.4

 

THIRD PARTY CLAIMS

     29   

SECTION 8.5

 

TREATMENT OF MATERIALITY

     30   

SECTION 8.6

 

WAIVER OF RIGHTS TO SUBROGATION

     30   

SECTION 8.7

 

INVESTIGATION

     30   

SECTION 8.8

 

CALCULATION OF LOSSES

     30   

SECTION 8.9

 

LIMITATION ON LOSSES

     30   

SECTION 8.10

 

SETOFF

     31   

SECTION 8.11

 

NON-THIRD PARTY CLAIMS

     31   

SECTION 8.12

 

LIMITATIONS ON REMEDIES

     31      ARTICLE IX      MISCELLANEOUS   

SECTION 9.1

 

WAIVERS

     31   

SECTION 9.2

 

MODIFICATIONS

     31   

SECTION 9.3

 

GOVERNING LAW

     32   

SECTION 9.4

 

NOTICES

     32   

SECTION 9.5

 

ENTIRE UNDERSTANDING; NO THIRD PARTY BENEFICIARIES

     33   

SECTION 9.6

 

ASSIGNABILITY

     33   

SECTION 9.7

 

SEVERABILITY

     33   

SECTION 9.8

 

SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF

     33   

SECTION 9.9

 

COUNTERPARTS

     34   

LIST OF SCHEDULES

Transferor Disclosure Schedules

Schedule A - Excluded Company Assets and Liabilities

Schedule B - Retained Company Assets and Liabilities

Schedule C - Litigation; Regulatory Action

Schedule D - Governmental Approvals

 

-ii-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated as of May 31, 2012,
by and among Apex Clearing Holdings LLC, a Delaware limited liability company
(“Transferee”), Broadridge Securities Processing Solutions, Inc., a Delaware
corporation (“BSPS”) and Broadridge Financial Solutions, Inc., a Delaware
corporation (“Broadridge” and, together with BSPS the “Transferor”). Capitalized
terms used in this Agreement and not otherwise defined have the meanings
specified in Section 1.1.

W I T N E S S E T H :

WHEREAS, BSPS, a wholly owned subsidiary of Broadridge, owns all of the issued
and outstanding shares of the capital stock, par value $0.10 per share (the
“Shares”) of Ridge Clearing & Outsourcing Solutions, Inc. (formerly named ADP
Clearing & Outsourcing Services, Inc.), a New York corporation (the “Company”);

WHEREAS, the Company is a member of FINRA and a broker-dealer registered with
Securities and Exchange Commission (the “SEC”);

WHEREAS, Transferee intends to acquire the correspondent clearing business of
Penson Financial Services, Inc. (“PFSI”), which is engaged in the Correspondent
Clearing Services (the “PFSI Acquisition”);

WHEREAS, in order to facilitate the PFSI Acquisition, the Company will be
transferred to Transferee pursuant to this Agreement, and subsequently thereto,
the Company will effectively function as a vehicle for Transferee, through which
Transferee will engage in the PFSI Acquisition and subsequently to the
completion of the PFSI Acquisition, operate the correspondent clearing business
of PFSI and provide the Corresponding Clearing Services that are provided by
PFSI;

WHEREAS, immediately prior to the Closing, Transferor will transfer out of the
Company and to Transferor (the “Pre-Transaction Transfers”), certain assets,
liabilities and related ongoing business of the Company (including, but not
limited to operations support and outsourcing business and Excluded Company
Assets and Liabilities listed on Schedule A to the Transferor Disclosure
Schedule) and such assets, liabilities and related ongoing business will not be
included in the transactions contemplated by this Agreement;

WHEREAS, for the avoidance of doubt, Transferor does not intend to transfer any
of its ongoing business in connection with the transactions contemplated by this
Agreement; and

WHEREAS, Transferor desires to sell to Transferee and Transferee desires to
purchase from Transferor, on the terms, and subject to the conditions, set forth
in this Agreement, the Shares, exclusive of certain Company assets and
liabilities as further defined in this Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties do hereby covenant and
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions of Certain Defined Terms. Capitalized terms used in this
Agreement and not otherwise defined herein shall have the meanings set forth
below.

“Accountant” has the meaning ascribed thereto in Section 5.4(e)(i).

“Affiliate” of a Person means a Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first Person. As used in this definition, the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to (i) vote twenty-five percent
(25%) or more of the outstanding voting securities of such Person or
(ii) otherwise direct the management policies of such Person by contract or
otherwise. For the avoidance of doubt, (i) Mountain and its Affiliates will be
deemed Affiliates of Transferee for purposes of this Agreement and (ii) after
the Closing, the Company shall be deemed an Affiliate of Transferee and not an
Affiliate of Transferor.

“Agreement” has the meaning ascribed thereto in the Preamble.

“Applicable Law” means, for any Person at any time of determination, any
constitution, statute, by-law, federal, state, foreign or local law (including
the common law and equity), ordinance, rule, regulation or administrative
interpretation or any judgment, decree, governmental permit, license,
certificate of authority, order or approval of a Governmental Authority to which
such Person or any of its properties is subject at such time.

“Basic Liability Cap” has the meaning ascribed thereto in Section 8.1(b).

“Basic Transferee Representations” has the meaning ascribed thereto in
Section 8.2(c).

“Basic Transferor Representations” has the meaning ascribed thereto in
Section 8.1(c).

“Broadridge” has the meaning ascribed thereto in the Preamble.

“Broadridge Master Services Agreement” means that certain letter agreement
between Transferee and Broadridge in the form attached hereto as Exhibit A.

“Broadridge Release” means that certain Termination and Mutual Release Agreement
in the form attached hereto as Exhibit B.

“BSPS” has the meaning ascribed thereto in the Preamble.

“Business” means any business and related operations relating to Customer
accounts remaining in the Company after giving effect to the Pre-Transaction
Transfers.

“Business Day” means any day, other than a Saturday, Sunday or a day on which
the New York Stock Exchange is not scheduled to be open for trading.

“Closing” has the meaning ascribed thereto in Section 2.3.

“Closing Date” has the meaning ascribed thereto in Section 2.3.

 

-2-



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time, and any successor to such code.

“Company” has the meaning ascribed thereto in the Recitals.

“Company’s Knowledge,” “Knowledge of the Company” and similar formulations mean
that one or more of the officers of the Company have actual knowledge of the
fact or other matter at issue.

“Common Stock” has the meaning ascribed thereto in Section 3.1(d)(i).

“Confidential Information” means all information, matter or thing of a secret,
confidential or private nature which is either (x) marked by the disclosing
party as “Confidential,” or (y) with respect to which the nature of such
information, matter or thing or the circumstances of its disclosure would lead
to a reasonable conclusion that such information, matter or thing is
confidential to the disclosing party.

“Consent” means any consent, approval, authorization, waiver, permit, grant,
franchise, concession, agreement, license, exemption or order.

“Contract” means, with respect to any Person, any agreement, indenture, debt
instrument, contract, lease or other commitment, whether oral or written, to
which such Person or any of its Subsidiaries is a party, or by which any of them
is bound or to which any of their properties is subject.

“Correspondent Clearing Services” means any services that involve
(i) international securities clearing and execution, (ii) international
securities transaction settlement services, and (iii) customer account
maintenance and related data processing services.

“Covered Person” has the meaning ascribed thereto in Section 3.1(q).

“Customers” means, collectively, as of any date, the customers with an account,
which is held by the Company.

“Deductible” has the meaning ascribed thereto in Section 8.1(b).

“Dollars” or “$” means the lawful currency of the United States of America.

“Exchange Act” means the Securities Exchange Act of 1934, as the same may be
amended from time to time, and any successor to such act.

“Excluded Company Assets and Liabilities” has the meaning ascribed thereto in
Section 5.6.

“Financial Statements” has the meaning ascribed thereto in Section 3.1(k)(i).

“FINRA” means the Financial Industry Regulatory Authority and any successor
Self-Regulatory Organization.

“GAAP” means United States generally accepted accounting principles.

“Governmental Approval” means a Consent of, with or to a Governmental Authority
or Self-Regulatory Organization (including the expiration of any waiting or
other time period required to pass before such Consent may be assumed or relied
on).

 

-3-



--------------------------------------------------------------------------------

“Governmental Authority” means any domestic or foreign governmental or
regulatory authority, Self-Regulatory Organization, state, department, board,
instrumentality, agency, court, tribunal, arbitrator or mediator, commission or
other entity.

“Indebtedness” means, as applied to any Person, all indebtedness of such Person
for borrowed money, whether current or funded, or secured or unsecured,
excluding current trade payables incurred in the ordinary course of business,
but including, (i) all obligations of that Person evidenced by bonds,
debentures, notes, or other similar instruments or debt securities; (ii) all
indebtedness of that Person secured by a purchase money mortgage or other Lien
to secure all or part of the purchase price of the property subject to such
Lien; (iii) all obligations under leases that shall have been or must be, in
accordance with GAAP, recorded as capital leases in respect of which such Person
is liable as lessee; (iv) any liability of that Person in respect of banker’s
acceptances or letters of credit; and (v) all indebtedness referred to above
which is directly or indirectly guaranteed by that Person or which that Person
has agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which it has otherwise assured a creditor against loss.

“Indemnified Party” means any Transferee Indemnified Person or Transferor
Indemnified Person.

“Indemnifying Party” has the meaning ascribed thereto in Section 8.4(a).

“IRS” means the Internal Revenue Service.

“Legal Proceedings” means any legal, administrative, arbitral, or other
proceedings, suits, actions, claims, investigations, complaints or hearings by
or before a Governmental Authority or Self-Regulatory Organization.

“Licenses” means licenses, franchises and permits.

“Liability” means, with respect to any Person, any liability or obligation of
such Person whether known or unknown, whether asserted or unasserted, whether
determined, determinable or otherwise, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether directly
incurred or consequential, whether due or to become due and whether or not
required under GAAP to be accrued on the financial statements of such Person.

“Lien” means any restriction, lien, claim, charge, pledge, encumbrance,
mortgage, deed of trust or security interest, right of first refusal, option,
warrant, pre-emption right, call right, put right or similar right, in each case
of any kind or nature whatsoever.

“Loss” means any and all claims, losses, Liabilities, costs, Taxes, penalties,
fines and expenses (including reasonable attorneys’, accountants’, consultants’
and experts’ fees and expenses), damages, obligations to third parties,
expenditures (including costs of collection incurred in the enforcement of
rights under this Agreement), proceedings, judgments, awards or demands that are
imposed upon or otherwise incurred or suffered by the relevant party.

“Material Adverse Effect” means, with respect to a Person, any event, fact,
condition, change, development or effect that (a) is, or could reasonably be
expected to be, materially adverse to the business, assets, condition (financial
or otherwise), prospects, results of operations or properties of such Person or
(b) would prevent or materially delay the consummation of the transactions
contemplated by the Transaction Documents. A Material Adverse Effect with
respect to a Person shall include, but shall not be limited to, any material
adverse change in the Person’s regulatory standing; provided that in no

 

-4-



--------------------------------------------------------------------------------

event shall any of the following, alone or in combination, be deemed to
constitute, nor shall any of the following be taken into account in determining
whether there has been, or could be, a Material Adverse Effect: (i) changes in
the economy, financial markets or political system (provided such changes do not
disproportionately affect such Person as compared to other Persons in such
Person’s industry, which, in the case of Transferor, shall be the broker dealer
industry), (ii) general changes to the industry or regulatory framework
governing the industry in which such Person’s business operates (provided such
changes do not disproportionately affect such Person as compared to other
Persons in such Person’s industry, which, in the case of Transferor, shall be
the broker dealer industry), (iii) acts of war, terrorism or natural disaster,
or (iv) transfers of the Excluded Company Assets and Liabilities to Transferor
and steps taken in contemplation thereof.

“Most Recent Balance Sheet Date” has the meaning ascribed thereto in
Section 3.1(k)(i).

“Most Recent Financial Statement” has the meaning ascribed thereto in
Section 3.1(k)(i).

“Mountain” means PEAK6 Investments, L.P.

“Net Capital” means the net capital of the Company based on the Company’s books
and records, calculated by Transferor and Transferee in accordance with Rule
15c3-1 under the Exchange Act and agreed to by Transferor and Transferee one
(1) Business Day prior to the Closing Date.

“Organizational Documents” means, with respect to a Person, the articles or
certificate of incorporation and bylaws or articles or certificate of formation
and limited liability company agreement (or other constituent documents) of such
Person.

“Outsourcing Business” means the business of providing outsourced operations
support to broker-dealers, which business, as of the date hereof, has
approximately 17 customers.

“PATRIOT Act” means the USA PATRIOT Act, formerly known as the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, as amended from time to time, and the rules and
regulations promulgated thereunder.

“Person” means any individual, partnership (general or limited), corporation,
limited liability company, limited liability partnership, association, trust,
joint venture, unincorporated organization, or similar entity, any government,
governmental department or agency or political subdivision thereof.

“PFSI” has the meaning ascribed thereto in the Recitals.

“PFSI Acquisition” has the meaning ascribed thereto in the Recitals.

“Pre-Transaction Transfers” has the meaning ascribed thereto in the Recitals.

“Purchase Price” has the meaning ascribed thereto in Section 2.2.

“Purchase Price Allocation” has the meaning ascribed thereto in
Section 5.4(e)(i).

“Regulatory Reports” has the meaning ascribed thereto in Section 3.1(b).

“Retained Company Assets and Liabilities” means only the assets and liabilities
set forth on Schedule B of the Transferor Disclosure Schedule.

“SEC” has the meaning ascribed thereto in the Recitals.

 

-5-



--------------------------------------------------------------------------------

“Section 338(h)(10) Election” has the meaning ascribed thereto in
Section 5.4(e)(i).

“Self-Regulatory Organization” means FINRA and any other commission, board,
agency or body that is not a Governmental Authority but is charged with the
supervision or regulation of broker-dealers or investment advisers, or, with
respect to Transferor, to the jurisdiction of which Transferor is otherwise
subject.

“Shares” has the meaning ascribed thereto in the Recitals.

“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.

“Tax” or “Taxes” means all federal, state, local or foreign taxes or other
governmental charges, fees, custom, duties, levies and assessments of whatever
kind or nature, including all federal, state, local or foreign income, gross
receipts, capital gains, capital stock, social security, escheat, unemployment,
payroll, stamp, withholding, alternative or add-on minimum, value added,
windfall profits, severance, property, production, sales, use, license, excise,
franchise, employment, premium, recording, documentary, transfer, back-up
withholding or similar taxes, together with any interest, additions, or
penalties with respect thereto and any interest in respect of such additions or
penalties.

“Tax Returns” means any report, return, declaration or other information
required to be supplied to any taxing authority in connection with Taxes
(including any attached schedules), including, without limitation, any
information return, claim for refund, amended return and declaration of
estimated Tax.

“Third Party Claim” has the meaning ascribed thereto in Section 8.4(a).

“Transaction Documents” means this Agreement, the Broadridge Master Services
Agreement, the Transition Services Agreement and the Broadridge Release.

“Transferee” has the meaning ascribed thereto in the Preamble.

“Transferee Disclosure Schedule” has the meaning ascribed thereto in
Section 4.1.

“Transferee Indemnified Person” has the meaning ascribed thereto in
Section 8.1(a).

“Transferee Liability Cap” has the meaning ascribed thereto in Section 8.2(b).

“Transferor” has the meaning ascribed thereto in the Preamble.

“Transferor Disclosure Schedule” has the meaning ascribed thereto in
Section 3.1.

“Transferor Indemnified Person” has the meaning ascribed thereto in
Section 8.2(a).

“Transition Services Agreement” means the Transition Services Agreement in the
form attached hereto as Exhibit C.

“Treasury Regulations” means the regulations issued as of the date hereof and
from time to time by the United States Department of the Treasury relating to
matters arising under the Code.

 

-6-



--------------------------------------------------------------------------------

SECTION 1.2 Interpretation.

(a) As used in this Agreement, references to the following terms will have the
meanings indicated:

(i) To the Preamble or to the Recitals, Sections, Exhibits or Schedules are to
the Preamble or a Recital or Section of, or Exhibit or Schedule to, this
Agreement unless otherwise indicated.

(ii) To any agreement (including this Agreement), contract, statute or
regulation are to the agreement, contract, statute or regulation as amended,
modified, supplemented or replaced from time to time, and any section of any
statute or regulation are to any successor to the section.

(b) Whenever this Agreement requires a party to take an action, the requirement
constitutes an undertaking by the party to cause its Subsidiaries, and to use
its commercially reasonable efforts to cause its other Affiliates, to take
appropriate action in connection therewith.

(c) The Table of Contents of this Agreement and various headings contained
herein are for reference purposes only and do not limit or otherwise affect any
of the provisions of this Agreement.

(d) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation.”
Any singular term in this Agreement will be deemed to include the plural, and
any plural term the singular. All pronouns and variations thereof will be deemed
to refer to the feminine, masculine or neuter, singular or plural, as the
identity of the Person referred to may require.

(e) It is the intention of the parties that every covenant, term and provision
of this Agreement shall be construed simply according to its fair meaning and
not strictly for or against any party, it being understood and agreed that the
parties to this Agreement are sophisticated and have had adequate opportunity
and means to retain counsel to represent their respective interests and to
otherwise negotiate the terms and provisions of this Agreement. Accordingly, the
parties hereby waive, to the fullest extent permitted by Applicable Law, the
benefit of any Applicable Law that would require that in cases of uncertainty,
the language of a contract should be strictly construed against, or most
strongly construed against, the party who drafted such language.

(f) All references in this Agreement to amounts of money or amounts to be paid
by any Person to any other Person shall mean such amounts in United States
dollars, unless otherwise indicated.

ARTICLE II

PURCHASE AND SALE OF SHARES

SECTION 2.1 Purchase and Sale of Shares. Subject to the terms and conditions set
forth herein, at the Closing, Transferor shall sell, assign, transfer, convey
and deliver to Transferee, and Transferee shall buy from Transferor, the Shares
free and clear of all Liens in exchange for the Purchase Price specified in
Section 2.2.

 

-7-



--------------------------------------------------------------------------------

SECTION 2.2 Purchase Price. The aggregate purchase price for the Shares shall be
equal to the Net Capital of the Company (the “Purchase Price”); provided,
however, that the Purchase Price shall not exceed $500,000.

SECTION 2.3 Closing. The closing of transaction contemplated in Section 2.1
(“Closing”) shall take place at the offices of Sidley Austin LLP, One South
Dearborn, Chicago, Illinois, at a mutually satisfactory date and time, subject
to the prior satisfaction or waiver of the conditions set forth in Article VI,
no later than 9:30 a.m. New York time on June 1, 2012 in accordance with the
terms of this Agreement or at such other time and place as Transferee and
Transferor mutually agree (“Closing Date”).

(a) At the Closing, Transferor shall deliver to Transferee:

(i) stock certificates evidencing the Shares, free and clear of all Liens, duly
endorsed in blank or accompanied by stock powers or other instruments of
transfer duly executed in blank, with all required stock transfer tax stamps
affixed thereto;

(ii) all deliverables required from Transferor in connection with the conditions
to Transferee’s obligations under Section 6.2 (including each Transaction
Document, duly executed by Transferor and each Affiliate of Transferor party to,
or specified to be a party to, any Transaction Document); and

(iii) all other documents, certificates and other items required to be delivered
at Closing pursuant to the Transaction Documents and reasonably requested by
Transferee, which such documents, certificates and other items shall be in form
and substance, and shall be executed in a manner (as applicable), reasonably
satisfactory to Transferee.

(b) No later than one (1) Business Day after the Closing, Transferee shall
deliver to Transferor the Purchase Price by wire transfer of immediately
available funds to an account of Transferor designated in writing by Transferor
to Transferee.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF TRANSFEROR

SECTION 3.1 Representations and Warranties of Transferor. As an inducement to
Transferee to enter into this Agreement, Transferor represents and warrants to
Transferee as of the date of this Agreement and as of the Closing as follows,
except as set forth in the Transferor Disclosure Schedule prepared separately by
Transferor and delivered to Transferee at the time of execution and delivery of
this Agreement (the “Transferor Disclosure Schedule”) (it being agreed that any
matter set forth in any schedule or subsection of a schedule of the Transferor
Disclosure Schedule shall be deemed disclosed in any other schedule or
subsection of a schedule of the Transferor Disclosure Schedule only if (and to
the extent that) such information is readily apparent on its face to be so
applicable to such other schedule or subsection of a schedule of the Transferor
Disclosure Schedule):

(a) Organization and Authority.

(i) Each of BSPS and Broadridge is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware and is
duly licensed or qualified to do business and is in good standing in the states
of the United States and other jurisdictions where its ownership or leasing of
property or assets or the conduct of its business requires it to be so licensed
or qualified except where the failure to be so licensed or qualified would not
have a

 

-8-



--------------------------------------------------------------------------------

Material Adverse Effect. Each of BSPS and Broadridge has all necessary corporate
power and authority to, and has taken all corporate action on its part necessary
to, execute and deliver each Transaction Document, consummate the transactions
contemplated hereby and thereby and perform its obligations hereunder and
thereunder, and no other proceedings on the part of either of BSPS or Broadridge
are necessary to authorize the Transaction Documents and the transactions
contemplated hereby and thereby.

(ii) The Company is a corporation validly existing and in good standing under
the laws of the State of New York and is duly licensed or qualified to do
business and is in good standing in the states of the United States and other
jurisdictions where its ownership or leasing of property or assets or the
conduct of its business requires it to be so licensed or qualified except where
the failure to be so qualified would not have a Material Adverse Effect. The
Company has the requisite power and authority necessary to carry on its business
as it is now being conducted and as it is proposed to be conducted immediately
following the Closing and to own, lease and operate its properties and assets.
The Company is not in default under or in violation of any provision of its
Organizational Documents.

(iii) This Agreement has been duly executed and delivered by each of BSPS and
Broadridge and, assuming due execution by the other parties hereto and thereto,
are (or, when executed and delivered, will constitute) legal, valid and binding
obligations of each of BSPS and Broadridge enforceable against each of BSPS and
Broadridge in accordance with their respective terms, except as the same may be
limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or similar laws in effect which affect the enforcement of
creditors’ rights generally or (ii) general principles of equity, whether
considered in a proceeding at law or in equity.

(b) Reports. The Company has timely filed all reports, registrations,
declarations, notices, statements, and other filings, together with any
amendments required to be made with respect thereto, that were required to be
filed since January 1, 2008 with any Governmental Authority (including the SEC,
FINRA and CFTC) (all such reports, registrations, declarations, notices,
statements and filings being collectively referred to herein as the “Regulatory
Reports”), including all reports, registrations, declarations, notices,
statements and filings required under the Exchange Act and Commodity Exchange
Act. As of their respective dates, the Regulatory Reports were complete and
accurate in all material respects and complied in all material respects with the
Applicable Laws enforced or promulgated by the Governmental Authority or
Self-Regulatory Organization with which they were filed.

(c) Regulatory Consents. Other than the Governmental Approvals listed on
Schedule D to the Transferor Disclosure Schedule, no notices, reports or other
filings are required to be made by Transferor, the Company or their respective
Affiliates with, and no Consents, registrations, approvals, licenses,
memberships, permits or authorizations are required to be obtained by Transferor
from, any Governmental Authority or any Self-Regulatory Organization in
connection with the execution, delivery and performance of this Agreement or the
other Transaction Documents by Transferor, the performance by Transferor of its
obligations hereunder or thereunder, or the consummation by Transferor of the
transactions contemplated hereby and thereby.

(d) Capitalization; Title.

(i) The authorized capital stock of the Company consists of 200,000 shares of
common stock, par value $0.10 per share (the “Common Stock”), of which 100,000
shares are issued and outstanding and constitute the Shares. All of the Shares
have been duly authorized, are validly issued, fully paid and non-assessable,
and are owned of record and beneficially by BSPS, free and clear of all
Encumbrances.

 

-9-



--------------------------------------------------------------------------------

(ii) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the capital stock of the Company or obligating BSPS or the
Company to issue or sell any shares of capital stock of, or any other interest
in, the Company. The Company does not have outstanding or authorized any stock
appreciation, phantom stock, profit participation or similar rights. There are
no voting trusts, stockholder agreements, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any of the
Shares.

(iii) BSPS is the sole registered and beneficial owner of all the Shares, and
owns all the Shares free and clear of all Liens.

(e) Retained Company Assets and Liabilities Only. The Company has no assets
other than assets set forth on Schedule A of the Transferor Disclosure Schedule
or on Schedule B of the Transferor Disclosure Schedule and has no Liabilities
other than those Liabilities set forth on Schedule A of the Transferor
Disclosure Schedule or Schedule B of the Transferor Disclosure Schedule. The
Company conducts no, and has not since July 1, 2011 (before which date, the
Company operated in the clearing business), conducted any, business other than
the maintenance of dormant legacy Customer accounts, and except, until
immediately prior to the Pre-Transaction Transfers, the Outsourcing Business.
After the transfer of all the Excluded Company Assets and Liabilities in
accordance with Sections 5.6 and Section 6.2(h), the Company will not own any
assets or have any Liabilities, including contractual and other obligations,
other than the Retained Company Assets and Liabilities. As of the Closing, the
Company will not have any employees.

(f) No Subsidiaries. The Company does not own, or have any interest in any
shares or have an ownership interest in any other Person.

(g) No Conflicts. The execution, delivery and performance by Transferor and the
Company of the Transaction Documents to which Transferor or the Company is a
party does not and will not, and the consummation of the transactions
contemplated hereby and thereby will not, with or without the giving of notice,
the lapse of time or both:

(i) Violate or conflict with the Organizational Documents of Transferor or the
Company;

(ii) Breach or violate, or constitute a default under, any Applicable Law or
other restriction of, or agreement or stipulation with, any Governmental
Authority to which Transferor, the Company or any of their respective Affiliates
are subject, or permit or result in the revocation, cancellation, suspension or
adverse modification of any License, authorization, registration, permit,
membership, certificate of authority or Consent to which the Company or its
properties is subject;

(iii) Violate or conflict with or result in a breach of any provision of, or
constitute a default (or any event that, with or without due notice or lapse of
time, or both, would constitute such a default) under, or result in the
termination of, accelerate the performance required by, or give rise to any
rights of any counterparty to terminate, cancel, accelerate, modify or to
additional benefits under, any term or provision of any Contract of or binding
on Transferor, the Company or their respective Affiliates; or

 

-10-



--------------------------------------------------------------------------------

(iv) Result in the creation or imposition of any Lien on the Business or the
property or assets of Transferor, the Company or their respective Affiliates.

(h) Litigation; Regulatory Action. Except as set forth in Schedule C to the
Transferor Disclosure Schedule, there are, and since January 1, 2008, have been,
no material Legal Proceedings or investigations pending or threatened against
the Company, or to which the Company or its properties or assets, or its
managers, officers or employees (relating to the performance of their duties in
such capacities) are subject, and the Company has not received notice thereof.
Without limiting the foregoing, there are no Legal Proceedings or investigations
pending or threatened against the Company relating to the termination of, or
limitation of, the rights of the Company under its registrations or
qualifications under any Applicable Law, including any federal or state
securities laws or regulations. There are, and since January 1, 2008, have been,
no outstanding judgments, decrees, stipulations or orders in favor of or naming
any Person relating to the Company or any of its directors, officers or
employees (as applicable) relating to the performance of its duties in such
capacities or against or affecting its properties. There are no consent decrees
or similar arrangements entered into with a Governmental Authority,
Self-Regulatory Organization, or other Person by, or relating to, the Company or
any of its directors, managers, officers or employees, as applicable, relating
to the performance of their duties in such capacities or against or affecting
the Company’s properties, that are still in effect, or were in effect at any
time since January 1, 2008. The Company is not a party to or subject to any
order, decree, agreement, stipulation, memorandum of understanding or similar
arrangement with, or a commitment letter or similar submission to, any
Governmental Authority (a “Government Order”). The Company has not been notified
by or received any other communication from any Governmental Authority to the
effect that such Governmental Authority is contemplating issuing or requesting
(or is considering the appropriateness of issuing or requesting) any such
Government Order.

(i) Compliance with Laws. The Company is and has been in compliance in all
material respects with Applicable Law.

(i) The Company and each of its officers, directors, managers, agents,
contractors and employees:

(A) Has in effect the Licenses and Governmental Approvals that are listed on
Schedule D to the Transferor Disclosure Schedule and has made all material
filings, applications and registrations with all Governmental Authorities and
Self-Regulatory Organizations that are required in order to permit the Company
to own or lease its properties and assets and to conduct the Business as
presently conducted; all such Licenses and Governmental Approvals listed on
Schedule D to the Transferor Disclosure Schedule are in full force and effect
and are current and no suspension or cancellation of any of them is threatened
or reasonably likely;

(B) Is not in default with respect to any judgment, order, writ, injunction,
decree, demand or assessment issued by any court or any foreign, federal, state,
municipal or other Governmental Authority, or by any Self-Regulatory
Organization;

(C) Has not been charged, convicted of or threatened with, and is not and has
not been under investigation with respect to, any violation of any provision of
any Applicable Law, including any federal or state securities law or regulation
applicable to the Business or the properties or assets of the Company, affecting
the Company, or the transactions contemplated by the Transaction Documents, and
is not on notice of the pendency of any such charge or investigation;

 

-11-



--------------------------------------------------------------------------------

(D) Has been in material compliance with all Applicable Laws relating to the
employment of the Company’s employees (including, but not limited to, all
Applicable Laws relating to wages, hours, overtime, employee classification,
civil rights, work authorization, immigration, wage payment, and the collection
and payment of withholding and other similar taxes); and

(E) Is not subject to any cease-and-desist or other order issued by, or a party
to any written agreement, consent agreement or memorandum of understanding with,
or a party to any commitment letter or similar undertaking to, or subject to any
order or directive by, a recipient of any supervisory letter from or has adopted
any board resolutions at the request of any Governmental Authority or
Self-Regulatory Organization and is not on notice of the pendency of any such
charge or investigation.

(ii) The Company has provided to Transferee copies of the currently effective
Form BD as filed by the Company with the SEC. The information contained in such
form was complete and accurate in all material respects as of the time of filing
thereof and remains complete and accurate in all material respects as of the
date hereof and there are no amendments contemplated thereto other than with
respect to the consummation of this Agreement.

(iii) The Company neither is nor has been subject to, nor is under current
investigation or proceeding, whether preliminary or otherwise, for, “statutory
disqualification” as defined in Section 3(a)(39) of the Exchange Act.

(iv) The Company has not been enjoined by any Government Order from engaging or
continuing any conduct or practice in connection with any activity or in
connection with the purchase or sale of any security.

(j) Affiliate Transactions. After the Closing, the Company will have no
Indebtedness or Liability to Transferor or any of its Affiliates, except such
Indebtedness or Liabilities as arise under the Broadridge Master Services
Agreement.

(k) Financial Statements; FOCUS Reports.

(i) Transferor has delivered to Transferee: (i) true and complete copies of the
unaudited consolidated balance sheet of the Company (the “Most Recent Financial
Statement”), dated March 31, 2012 (such date, the “Most Recent Balance Sheet
Date”); and (ii) true and complete copies of the audited consolidated balance
sheet of the Company dated June 30, 2011, and the related consolidated
statements of income, stockholders’ equity and cash flows for the fiscal year
then ended (collectively, the “Financial Statements”). Such Financial Statements
present fairly in all material respects the consolidated financial position,
results of operations, stockholders’ equity and cash flows of the Company as at
and for the respective periods then ended (except that the unaudited Most Recent
Financial Statement is subject to normal year-end adjustments and matters that
would be revealed by notes thereto, and has been prepared in accordance with
GAAP.

 

-12-



--------------------------------------------------------------------------------

(ii) Transferor has delivered to Transferee true and complete copies of all
Financial and Operational Combined Uniform Single (“FOCUS”) Reports filed with
FINRA since January 1, 2011.

(iii) Transferee expressly acknowledges that the information delivered pursuant
to this Section 3.1(k) do not reflect the transfer of assets and liabilities set
forth in Section 5.6 and Section 6.2(h) and, accordingly, do not reflect the
consolidated financial position of the Company at Closing.

(l) Taxes.

(i) The Company has filed all Tax Returns required to be filed by it, each such
Tax Return has been prepared in compliance with Applicable Law, and each such
Tax Return is true, accurate and complete in all material respects. The Company
has timely paid all Taxes due and payable, whether or not shown on Tax Returns,
and the Company is not and will not be liable for any additional Taxes in
respect of any taxable period or any portion thereof ending on or before the
Closing Date.

(ii) The Company has timely withheld and timely paid all Taxes required to be
withheld by it in connection with any amounts paid or owing to any member,
employee, creditor, independent contractor or other Person.

(iii) The Company has timely collected all sales, use and value added Taxes
required or permitted to be collected by it, and each of the foregoing has
timely remitted all such Taxes to the appropriate Governmental Authority.

(iv) None of the assets of the Company (A) directly or indirectly secures any
debt, the interest on which is tax exempt under Section 103(a) of the Code;
(B) is treated as tax exempt bond financed property under Section 168(g)(5) of
the Code or (C) is treated as owned by any other Person pursuant to the
provisions of Section 168(f)(8) of the Internal Revenue Code of 1954, as amended
and in effect immediately before the enactment of the Tax Reform Act of 1986.

(v) No Tax Return of the Company is under audit or examination by any
Governmental Authority, and the Company has received no notice of such an audit
or examination. Each deficiency resulting from any audit or examination relating
to Taxes by any Governmental Authority has been paid. The Company has not given,
nor is there a pending request to give, waivers or extensions (or is or would be
subject to a waiver or extension given by any other Person) of any statute of
limitations relating to any such Taxes. No closing agreement pursuant to
Section 7121 of the Code (or any similar provision of state, local or foreign
law) has been entered into by or with respect to the Company.

(vi) There are no Liens with respect to Taxes (other than Taxes not yet due and
payable) on any of the assets of the Company.

(vii) No claim has been made by any Governmental Authority in a jurisdiction
where the Company does not currently file Tax Returns that the Company is or may
be subject to Tax by such jurisdiction, nor has any Governmental Authority
threatened to make such an assertion.

(viii) There are no outstanding rulings of, or requests for rulings by, any
Governmental Authority that are, or if issued would be, binding on the Company
for any full or partial taxable period beginning on or after the Closing Date.

 

-13-



--------------------------------------------------------------------------------

(ix) The Company is not a party to, or bound by, or has any obligation under,
any Tax allocation or sharing agreement or similar contract or arrangement or
any agreement that obligates it to make any payment computed by reference to the
Taxes, taxable income or taxable losses of any other Person.

(x) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any (A) change in
method of accounting for a taxable period ending on or prior to the Closing
Date, (B) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state or local income Tax law) executed on
or prior to the Closing Date, (C) intercompany transactions or any excess loss
account described in Treasury Regulations under Section 1502 of the Code (or any
corresponding or similar provision of state or local income Tax law),
(D) installment sale or open transaction disposition made on or prior to the
Closing Date, (E) prepaid amount received on or prior to the Closing Date, or
(F) or election under Section 108(i) of the Code.

(xi) The Company has never been either a “distributing corporation” or a
“controlled corporation” in a distribution in which the parties to such
distribution treated the distribution as one to which Section 355 of the Code is
applicable.

(xii) The Company has never been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(l)(A)(ii) of the Code.

(xiii) The Company has never participated in a “reportable transaction”, within
the meaning of Treasury Regulation Section 1.6011-4.

(m) Employees and Benefit Plans.

(i) Since May 25, 2012, the Company has had no employees, otherwise engage any
individual to provide services to the Company, or sponsor, maintain or
contribute to any employee benefit plan.

(ii) No labor union, labor organization or group of employees has made any
demand of the Company for recognition or certification. The Company is not and
has not been a party to, or bound by, any collective bargaining agreement,
Contract or other agreement or understanding with any labor union or labor
organization. The Company has not agreed to recognize any union or other
collective bargaining unit nor has any union or other collective bargaining unit
been certified as representing any Company employee. The Company has not been a
party to, affected by or threatened with any labor strike, work stoppage,
slowdown, walkout or lockout or any dispute of controversy with any union or
with respect to unionization or collective bargaining. The Company is not and
has not been engaged in any unfair labor practice and there is no unfair labor
practice complaint pending or threatened against the Company before the National
Labor Relations Board.

(iii) The Company is and, since January 1, 2008, has been in compliance with the
Workers Adjustment and Retraining Notification Act and all similar state and
local laws, has no liabilities or other obligations pursuant thereto, and has
not taken any action that would cause Transferor or any of its Affiliates to
have any liability or other obligation pursuant thereto as of, or immediately
following, the Closing Date.

 

-14-



--------------------------------------------------------------------------------

(iv) The Company does not have any Liability of any kind whatsoever, whether
known or unknown, direct, indirect, contingent or otherwise arising under or
related to (a) any “employee benefit plan” (as such term is defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended,
(“ERISA”)), whether or not subject to ERISA, or any other employee benefit or
compensation plans, policies, programs, agreements or arrangements, including
but not limited to any pension, retirement, profit-sharing, thrift, savings,
bonus plan, incentive, stock option or other equity or equity-based
compensation, or deferred compensation, stock purchase, severance, bonus,
commissions, vacation or holiday pay, health or medical insurance, life
insurance, fringe benefits, severance benefits, sick pay or paid time off or
other plans, policies, programs, agreements or arrangements, (b) any employment,
retention, change in control, severance, or similar agreement, or (c) Part 6 of
Subtitle B of Title I of ERISA, Section 4980B of the Code or any similar law.
None of the Company or any of its ERISA affiliates (determined in accordance
with Section 414(b), (c), (m) or (o) of the Code, as applicable) has ever
sponsored, maintained, contributed to (or had any obligation to sponsor,
maintain or contribute to) or otherwise had any liability with respect to (x) a
plan subject to Title IV of ERISA, including any defined benefit plan (as
defined in Section 3(35) of ERISA), a multiemployer plan (as defined in
Section 3(37) of ERISA), or a multiple employer plan subject to Section 4063 or
4064 of ERISA, (y) a multiple employer welfare benefit arrangement (as defined
in Section 3(40)(A) of ERISA), or (z) a plan subject to Section 302 of ERISA or
Section 412 of the Code.

(n) No Brokers or Finder. Neither Transferor nor the Company has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for them in connection with the Transaction Documents or
the transactions contemplated hereby or thereby.

(o) Third Parties’ Business Operations. The Company has not allowed any Person
to use its assets, properties or other resources to conduct any type of business
other than the Business.

(p) Power of Attorney. The Company has not granted any Person a power of
attorney or similar authorization that is presently in effect or outstanding.

(q) Indemnification. After giving effect to the Pre-Transaction Transfers, other
than pursuant to the provisions of its Organizational Documents, the Company is
not a party to any indemnification agreement with any of its present
stockholders, officers, directors, employees, agents or other Persons who serve
or served in any other capacity with any other enterprise at the request of the
Company (a “Covered Person”), and there are no claims for which any Covered
Person would be entitled to indemnification by the Company if such provisions
were deemed in effect.

(r) AML Standards. The Company has provided Transferee with copies of policies
and procedures for verification of the identity of new customers of the Company
and compliance with the PATRIOT Act and other Applicable Law. Such policies and
procedures have been duly implemented by the Company and have operated
effectively since their inception.

 

-15-



--------------------------------------------------------------------------------

(s) Investment Advisory Activities. Neither the conduct of the Business, nor the
ownership, management or use of the properties or assets of the Company requires
the Company or any of its officers or employees to be registered as an
investment adviser under the Investment Advisers Act of 1940 or as an investment
adviser or investment adviser representative or agent under the Laws of any
State.

(t) Disclosure. To the Company’s Knowledge, no representation or warranty by
Transferor in this Agreement, nor any certificate furnished or to be furnished
by or on behalf of Transferor, or any Person acting on behalf of such a Person,
to Transferee or its representatives in connection with or under this Agreement,
when taken as a whole together with information provided or made available to
Transferee, contains any untrue statement of a material fact, or omits to state
any material fact required to make the statements contained in this Agreement or
the certificate, as the case may be, not misleading. To the Company’s Knowledge,
Transferor has disclosed to Transferee all materials facts and circumstances
concerning the Company and the Business that are known to Transferor that would
be material to Transferee in the context of the transactions contemplated
hereby.

(u) No Other Representations or Warranties. Except for the representations and
warranties expressly set forth in this Section 3.1, Transferor makes no other
representation or warranty, express or implied, at law or in equity.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF TRANSFEREE

SECTION 4.1 Representations and Warranties of Transferee. As an inducement to
Transferor to enter into this Agreement, Transferee represents and warrants to
Transferor as of the date of this Agreement and as of the Closing as follows,
except as set forth in the schedules prepared separately by Transferee and
delivered to Transferor at the time of execution and delivery of this Agreement
(the “Transferee Disclosure Schedule”) (it being agreed that any matter set
forth in any schedule or subsection of a schedule of the Transferee Disclosure
Schedule shall be deemed disclosed in any other schedule or subsection of a
schedule of the Transferee Disclosure Schedule only if (and to the extent that)
such information is readily apparent on its face to be so applicable to such
other schedule or subsection of a schedule of the Transferee Disclosure
Schedule):

(a) Existence and Good Standing. Transferee is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and is duly licensed or qualified to do business and is in good standing in the
states of the United States and other jurisdictions where its ownership or
leasing of property or assets or the conduct of its business requires it to be
so licensed or qualified, except where the failure to be so licensed or
qualified would not reasonably be expected to have a Material Adverse Effect.
Transferee has the requisite power and authority necessary to carry on its
business as it is now being conducted and as it is contemplated will be
conducted immediately following the Closing and to own, lease and operate its
properties and assets. Transferee is not in default under or in violation of any
provision of its Organizational Documents.

(b) Authorization and Validity. Transferee has all necessary power and authority
to, and has taken (or, with respect to Transaction Documents to be executed at
the Closing, will take) all action on its part necessary to, execute and deliver
each Transaction Document to which it is or is specified to be a party,
consummate the transactions contemplated hereby and thereby and perform its
obligations hereunder and thereunder, and no other proceedings on the part of
Transferee

 

-16-



--------------------------------------------------------------------------------

are necessary to authorize any such Transaction Document and the transactions
contemplated hereby and thereby. The Transaction Documents to which Transferee
is a party have been (or when executed and delivered, will be) duly executed and
delivered by Transferee and, assuming due execution by the other parties hereto
and thereto, and are (or when executed and delivered, will be) legal, valid and
binding obligations of Transferee, enforceable against Transferee in accordance
with their respective terms, except as the same may be limited by (i) applicable
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
similar laws in effect which affect the enforcement of creditors’ rights
generally or (ii) general principles of equity, whether considered in a
proceeding at law or in equity.

(c) No Other Representations or Warranties. Except for the representations and
warranties expressly set forth in this Section 4.1, Transferee makes no other
representation or warranty, express or implied, at law or in equity.

(d) No Conflicts. The execution, delivery and performance by Transferee of the
Transaction Documents to which Transferee is a party does not and will not, and
the consummation of the transactions contemplated hereby and thereby will not,
with or without the giving of notice, the lapse of time or both:

(i) Violate or conflict with the Organizational Documents of Transferee;

(ii) Breach or violate, or result in a default under, any Applicable Law with
respect to Transferee or permit or result in the revocation, cancellation,
suspension or adverse modification of any License, certificate of authority or
Consent to which Transferee or its properties is subject;

(iii) Violate or conflict with or result in a breach of any provision of, or
constitute a default (or any event that, with or without due notice or lapse of
time, or both, would constitute such a default) under, or result in the
termination of, accelerate the performance required by, or require the Consent
of any party to, any term or provision of any Contract of or binding on
Transferee or its Affiliates; or

(iv) Result in the creation or imposition of any Lien on the Business or the
property or assets of Transferee or its Affiliates.

(e) Certain Tax Matters. At all times from its inception through and including
the Closing Date, Transferee will be treated as a corporation for U.S. federal
and applicable state and local income tax purposes. Assuming the correctness of
the representations made in Section 3.1(d), following the Closing, Transferee
will be treated as the beneficial owner for U.S. federal and applicable state
and local income tax purposes of 100% of the issued and outstanding shares of
Common Stock.

 

-17-



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE PARTIES

SECTION 5.1 Transferee’s Covenants.

(a) Further Actions.

(i) Transferee shall, as promptly as practicable, use all commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to fulfill its
obligations hereunder and to consummate and make effective the transactions
contemplated hereunder.

(ii) Transferee will not take any action that would cause any of its
representations or warranties in Article IV to become untrue on the Closing Date
or result in any of the conditions to the Closing set forth in Section 6.1 or
Section 6.2 not being satisfied.

(iii) Transferee will coordinate and cooperate with Transferor in exchanging the
information and supplying the reasonable assistance requested by them in
connection with the filings and other actions contemplated by Section 5.3(b).

(b) Further Assurances. Following the Closing Date, Transferee shall from time
to time execute and deliver such additional documents and take such other
actions as Transferor reasonably requests to confirm the rights and obligations
hereunder and render the transactions contemplated hereunder effective.

SECTION 5.2 Effect of Investigations. No investigation by any of the parties
before or after the date of this Agreement, or the provision of any documents,
whether pursuant to this Agreement or otherwise, will affect the representations
and warranties of the parties in this Agreement or in any certificate delivered
in connection with the Closing or in connection with the transfers of the
Excluded Company Assets and Liabilities.

SECTION 5.3 Transferor’s Covenants.

(a) Conduct of Business. Except as expressly contemplated by this Agreement or
as otherwise consented to by Transferee in writing, from the date of this
Agreement to the earlier of the termination of this Agreement and the Closing,
Transferor will, and will cause the Company to:

(i) maintain all the Retained Company Assets and Liabilities in the Company;

(ii) maintain all Licenses necessary to conduct the Business;

(iii) remain in good standing with Self-Regulatory Organizations; and

(iv) conduct the Business in the ordinary course consistent with past practice.

(b) Further Actions.

(i) Transferor will, and will cause the Company to, as promptly as practicable,
use all commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to fulfill its obligations hereunder and to consummate and make
effective the transactions contemplated hereunder.

 

-18-



--------------------------------------------------------------------------------

(ii) Transferor will, and will cause the Company to, as promptly as practicable:

(A) use all commercially reasonable efforts to make, or cause to be made, the
filings and submissions that it are required to make under Applicable Law to
consummate the transactions contemplated hereby; and

(B) use all commercially reasonable efforts to obtain, or cause to be obtained,
the Governmental Approvals and Consents (including those Governmental Approvals
listed on Schedule D to the Transferor Disclosure Schedule), if any, needed to
consummate the transactions contemplated hereby.

(iii) Transferor will not, and will not cause the Company to, take any action
that would cause any of the representations or warranties in Article III to
become untrue on the Closing Date or result in any of the conditions to the
Closing set forth in Section 6.1 or Section 6.2 not being satisfied.

(iv) Transferor will, and will cause the Company to, coordinate and cooperate
with Transferee in exchanging the information and supplying the reasonable
assistance requested by Transferee in connection with the filings and other
actions contemplated by Section 5.1(a).

(c) Access and Information. From the date of this Agreement to the Closing,
Transferor shall, or shall cause the Company to, give to Transferee and its
Affiliates and their respective accountants, counsel and other representatives
reasonable access during normal business hours to the Company’s offices,
properties, books, Contracts, commitments, reports, records and personnel, and
give them, or give them access to, the documents, financial data, records and
information with respect to Transferor and the Business as Transferee from time
to time reasonably requests.

(d) Further Assurances. Following the Closing Date, Transferor shall, and shall
cause the Company to, from time to time, execute and deliver such additional
documents and take such other actions as Transferee reasonably requests to
confirm the rights and obligations in the Transaction Documents and render the
transactions contemplated hereunder and thereunder effective.

SECTION 5.4 Taxes.

(a) Transfer Taxes. All transfer, sales, use, registration or similar taxes and
recording charges and fees, if any, in connection with the transactions effected
pursuant to this Agreement shall be borne by Transferor.

(b) Transferor shall indemnify and hold harmless Transferee and its Affiliates
(including the Company) and each of their respective officers, directors,
employees, partners, members, stockholders, agents and other representatives and
hold them harmless from:

(i) any and all liability for Taxes of the Company for all taxable periods
ending on or before the Closing Date and the portion through the Closing Date
for any Straddle Period;

 

-19-



--------------------------------------------------------------------------------

(ii) any and all liability (as a result of Treasury Regulation Section 1.1502-6
or otherwise) for Taxes of Transferor or any other person (other than the
Company) which has ever been affiliated with the Company, or with whom the
Company has ever joined (or has ever been required to join) in filing any
consolidated, combined, unitary or aggregate Tax Return, prior to the Closing
Date, other than any such Taxes that would not have been incurred in the absence
of Transferee’s breach of any representation contained in Section 4.1(e) or the
covenant contained in Section 5.4(e)(ii);

(iii) all liability for Taxes arising (directly or indirectly) as a result of
(A) the sale and transfer of the Shares (including, without limitation, any
Taxes arising as a result of (I) the Section 338(h)(10) Election and (II) the
recognition by Transferor or the Company of any “deferred intercompany gain” or
“excess loss account”) or (B) any transfers described in Section 5.6 of Excluded
Assets and Liabilities, other than (in each case) any such Taxes that would not
have been incurred in the absence of Transferee’s breach of any representation
contained in Section 4.1(e) or the covenant contained in Section 5.4(e)(ii); and

(iv) any payments required to be made after the Closing Date under any Tax
sharing, Tax indemnity, Tax allocation or similar contracts (whether or not
written) to which the Company was obligated, or was a party, on or prior to the
Closing Date.

(c) In the case of any Straddle Period, the amount of Taxes allocable to the
portion of the Straddle Period ending on the Closing Date shall be deemed to be:

(i) In the case of Taxes imposed on a periodic basis (such as real or personal
property Taxes), the amount of such Taxes for the entire period (or, in the case
of such Taxes determined on an arrears basis, the amount of such Taxes for the
immediately preceding period) multiplied by a fraction, the numerator of which
is the number of calendar days in the Straddle Period ending on and including
the Closing Date and the denominator of which is the number of calendar days in
the entire relevant Straddle Period; and

(ii) In the case of Taxes not described in Section 5.4(c)(i) above (such as
franchise Taxes, Taxes that are based upon or related to income or receipts,
based upon occupancy or imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible)), the amount
of any such Taxes shall be determined as if such taxable period ended as of the
close of business on the Closing Date.

Notwithstanding anything herein to the contrary, all Taxes arising as a result
of the Section 338(h)(10) Election shall be allocable to the portion of the
Straddle Period ending on and including the Closing Date.

(d) Mitigation. Transferor and Transferee shall, upon reasonable request by the
other party, use all commercially reasonable efforts to obtain any certificate
or other document from any Governmental Authority or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including with respect to the transactions contemplated by the Transaction
Documents) with respect to the assets of the Company and the Company.
Notwithstanding the foregoing, no party shall be unreasonably required to
prepare any document, or determine any information, not then in its possession
in response to a request under this Section 5.4(d).

 

-20-



--------------------------------------------------------------------------------

(e) Section 338(h)(10) Election.

(i) Transferor and Transferee agree to make an election under Section 338(h)(10)
of the Code (collectively, the “Section 338(h)(10) Election”) with respect to
the sale of the Shares hereunder. Within 120 calendar days after Closing,
Transferor shall provide Transferee with a proposed allocation of the Purchase
Price for the deemed asset sale (and other relevant items) (the “Purchase Price
Allocation”), for Transferee’s review and comment. The Purchase Price Allocation
shall be reasonable and shall be prepared in accordance with Section 338(h)(10)
of the Code and the Treasury Regulations thereunder. If, within 30 calendar days
following Transferor’s delivery of the Purchase Price Allocation, Transferee
does not notify Transferor of its disagreement with the Purchase Price
Allocation, then the Purchase Price Allocation shall be final and binding. If
within such 30-calendar day period Transferee so notifies Transferor, then
Transferor and Transferee shall cooperate in good faith to revise and finalize
the Purchase Price Allocation. If Transferor and Transferee are unable to agree
on the Purchase Price Allocation within 60 calendar days after the date
Transferor provides the Purchase Price Allocation to Transferee, they shall
request that any disputed items be resolved by an independent accounting firm
jointly selected by Transferor and Transferee (the “Accountant”). The cost of
the Accountant shall be borne one-half by Transferor and one-half by Transferee.
The parties shall cooperate with each other in preparing IRS Forms 8023 and 8883
and any other applicable filings. Unless required by law, neither party shall
take any position on any income Tax Return (including IRS Forms 8023 and 8883)
nor for any other income Tax purpose that is inconsistent with the
Section 338(h)(10) Election and the Purchase Price Allocation.

(ii) Following the Closing, (i) Transferee shall timely file IRS Forms 8023 and
8883 and any other applicable filings required to make a Section 338(h)(10)
Election in connection with the purchase and sale of the Shares and
(ii) Transferee shall not, for a period of twelve (12) months following the
Closing Date: (A) take (or cause or permit any of its Affiliates to take) any
action that would be treated as a liquidation of Transferee for U.S. federal
income tax purposes (including, but not limited to, making an election pursuant
to Treas. Reg. § 301.7701-3(c) to change Transferee’s classification for U.S.
federal income tax purposes to something other than a corporation) or (B) sell,
or cause or permit the Company to issue to a Person other than Transferee,
shares of capital stock of the Company possessing more than 20% of the total
voting power or more than 20% of the total value (in each case as those terms
are used in Section 1504(a)(2) of the Code) of the capital stock of the Company;
provided, that in determining the amount of any indemnification payment required
pursuant to Section 8.2 in connection with a breach of this Section 5.4(e)(ii),
for the avoidance of doubt, only those Losses that would not have been incurred
in the absence of such a breach shall be taken into account.

SECTION 5.5 Pursuit of Claim by Transferor. To the extent Transferor pursues any
claim, or has claims which it may pursue, against third-parties other than
Transferee or any of its Affiliates, arising from the operation of the Company
prior to Closing, Transferor may pursue such claims at its expense and shall be
entitled to any recoveries it obtains therefrom. Transferee agrees to cooperate
with Transferor in connection with the pursuit of any such claims, at the sole
expense of Transferor. For the avoidance of doubt, neither Transferee nor any of
its Affiliates including the Company shall be required to incur any costs or
expenses in connection with Transferor’s right to pursue any such claims.

SECTION 5.6 Transfer of Excluded Company Assets and Liabilities to Transferor.
Set forth in on Schedule A to the Transferor Disclosure Schedule are assets and
liabilities of the Company which are not intended to be owned by the Company
post-Closing (with all assets and Liabilities of the Company, other than the
Retained Company Assets and Liabilities, referred to as the “Excluded Company
Assets and Liabilities”). To the extent that Transferor and Company have not
transferred the assets

 

-21-



--------------------------------------------------------------------------------

included in the Excluded Company Assets and Liabilities out of the Company or
assumed the Liabilities included in the Excluded Company Assets and Liabilities
prior to the Closing, Transferee will cooperate, and cause the Company to
cooperate, with Transferor to, and Transferor shall effect such transfers and
assumptions as promptly as practicable. Until such transfers and assumptions can
be completed, Transferee and the Company will pass through to Transferor the
economic benefits and costs (including Taxes) attributable to the Excluded
Company Assets and Liabilities. The expense of effecting the transfers of the
Excluded Company Assets and Liabilities, including any Taxes imposed as a result
of such transfers, will be solely borne by Transferor. For the avoidance of
doubt, neither Transferee nor any of its Affiliates shall be required to incur
any costs or expenses in connection with effecting the transfers contemplated by
this Section 5.6.

SECTION 5.7 Press Releases, Etc. Transferor and Transferee will consult with
each other as to the form, substance and timing of any press release or other
public disclosure of matters related the Transaction Documents, or any of the
transactions contemplated hereby or thereby and no such press release or other
public disclosure will be made without the consent of the other party, which
shall not be unreasonably withheld or delayed; provided, however, that each of
Transferor and Transferee may make such disclosures as are required by
Applicable Law after being advised by its counsel that such disclosure is
required by Applicable Law and after giving the other a reasonable opportunity
to review the proposed disclosure and provide comments.

SECTION 5.8 Expenses Incident to this Agreement. Except as otherwise expressly
provided herein, whether or not the transactions contemplated by the Transaction
Documents are consummated: (i) Transferor shall pay its own and the Company’s
expenses incident to the negotiation and consummation of the transactions
contemplated hereby and the preparation and carrying out of the transactions
contemplated hereby and (ii) Transferee shall pay its own expenses incident to
the negotiation and consummation of the transactions contemplated hereby and the
preparation and carrying out of the transactions contemplated hereby.

SECTION 5.9 Confidentiality.

(a) Transferor hereby agrees with Transferee that Transferor will not and that
it will cause its Affiliates and their directors, officers, partners, members,
stockholders, Affiliates, employees, agents, consultants, advisors or other
representatives, including legal counsel, accountants and financial advisors not
to, at any time on or after the Closing, directly or indirectly, without the
prior written consent of Transferee disclose or use, any Confidential
Information involving or relating to the Company; provided, however, that the
information subject to the foregoing provisions of this sentence will not
include any information generally available to, or known by, the public (other
than as a result of disclosure in violation hereof), which is in the public
domain or enters into the public domain through no fault of Transferor, or is
available to Transferor on a non-confidential basis from a source other than
Transferee or any of its Affiliates; provided that such source is not and was
not bound by a confidentiality agreement or other legal duty of confidentiality
to such parties; and provided, further, that the provisions of this
Section 5.9(a) will not prohibit any retention of copies of records or
disclosure (i) required by any Applicable Law or (ii) necessary or appropriate
in making any registration, declaration, notice, report, submission or other
filing or obtaining any Consent required for the consummation of the
transactions contemplated by this Agreement, the other Transaction Documents.

(b) Transferee hereby agrees with Transferor that Transferee will not and that
it will cause its Affiliates and their directors, officers, partners, members,
stockholders, Affiliates, employees, agents, consultants, advisors or other
representatives, including legal counsel, accountants and financial advisors not
to, at any time on or after the Closing, directly or indirectly, without

 

-22-



--------------------------------------------------------------------------------

the prior written consent of Transferor disclose or use, any Confidential
Information involving or relating to the Excluded Company Assets and
Liabilities; provided, however, that the information subject to the foregoing
provisions of this sentence will not include any information generally available
to, or known by, the public (other than as a result of disclosure in violation
hereof), which is in the public domain or enters into the public domain through
no fault of Transferee, or is available to Transferee on a non-confidential
basis from a source other than Transferor or any of its Affiliates; provided
that such source is not and was not bound by a confidentiality agreement or
other legal duty of confidentiality to such parties; and provided, further, that
the provisions of this Section 5.9(b) will not prohibit any retention of copies
of records or disclosure (i) required by any Applicable Law or (ii) necessary or
appropriate in making any registration, declaration, notice, report, submission
or other filing or obtaining any Consent required for the consummation of the
transactions contemplated by this Agreement, the other Transaction Documents.

ARTICLE VI

CONDITIONS PRECEDENT TO THE CLOSING

SECTION 6.1 Conditions to Each Party’s Obligations. The obligations of
Transferor, on the one hand, and Transferee, on the other hand, to consummate
the transactions contemplated by the Transaction Documents are subject to the
fulfillment, on or before the Closing Date, of the following conditions:

(a) No Injunction, etc. No court or other Governmental Authority has issued an
order, injunction, decree or judgment, and there is no action or proceeding
pending or threatened before a court or other Governmental Authority (including
an action or proceeding of a private party) restraining, enjoining or otherwise
prohibiting, or seeking to restrain, enjoin or otherwise prohibit, consummation
of the transactions contemplated by the Transaction Documents. No court or other
Governmental Authority has promulgated, entered or issued, or determined to be
applicable to this Agreement, any Applicable Law making the consummation of the
transactions contemplated by the Transaction Documents illegal, and no
proceeding with respect to the application of any such Applicable Law is
pending.

(b) Governmental Approvals. All Governmental Approvals listed on Schedule D of
the Transferor Disclosure Schedule and any other Governmental Approvals required
to be made or obtained in connection with executing and delivering this
Agreement or consummating the transactions contemplated by the Transaction
Documents, have been made or obtained, on terms acceptable to Transferee in its
sole discretion.

SECTION 6.2 Conditions to Transferee’s Obligations. The obligations of
Transferee, to consummate the transactions contemplated by the Transaction
Documents are also subject to the fulfillment, on or before the Closing Date, of
the following conditions:

(a) Representations Concerning Transferor. The representations and warranties
concerning Transferor and the Company in Section 3.1:

(i) other than the representations and warranties that are by their terms
qualified by materiality, “Material Adverse Effect” or a derivative thereof,
were true and correct in all material respects as of the date of this Agreement
(except representations and warranties made as of a certain date, which are true
and correct in all material respects as of such date), and are repeated and are
true and correct in all material respects as of the Closing Date with the same
effect as though made on and as of the Closing (except representations and
warranties made as of a certain date, which are true and correct in all material
respects as of such date); and

 

-23-



--------------------------------------------------------------------------------

(ii) that are by their terms qualified by materiality, “Material Adverse Effect”
or a derivative thereof, were true and correct in all respects as of the date of
this Agreement (except representations and warranties made as of a certain date,
which are true and correct in all respects as of such date), and are repeated
and are true and correct in all respects as of the Closing Date with the same
effect as though made on and as of the Closing (except representations and
warranties made as of a certain date, which are true and correct in all respects
as of such date).

(b) Performance. Transferor has duly performed and complied in all material
respects with its covenants, obligations and conditions under this Agreement by
or before Closing.

(c) Certificates. Transferor shall have delivered to Transferee a certificate,
dated as of the Closing Date, certifying the matters in Sections 6.2(a) and (b).

(d) Lien Releases. Transferor shall, or shall have caused the Company to, have
obtained and delivered to Transferee all Lien releases that are necessary or
appropriate (as determined by Transferee in its sole discretion) to consummate
the transactions contemplated hereby.

(e) No Material Adverse Effect. Since the date of this Agreement, the Company
shall not have suffered a Material Adverse Effect and no events, facts or
circumstances shall have occurred which could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect with respect to
Transferor or the Company.

(f) Organizational Documents. Transferor shall have delivered to Transferee a
certificate executed by an authorized officer of Transferor attaching (i) copies
of the Certificate of Incorporation of the Company as in effect on the Closing
Date, including all amendments thereto, certified by the Secretary of State of
the State of New York; (ii) a certificate from the Secretary of State of the
State of New York dated as a recent date from the Closing Date to the effect
that Company is in good standing in such jurisdiction and listing all
Organizational Documents of Transferor on file; and (iii) copies of the
resolutions of the board of directors of the Company approving the transactions
contemplated by this Agreement.

(g) Books and Records. Transferor shall, or shall have caused the Company to,
have delivered to Transferee all books and records relating to the Company or a
copy of any books and records required by Applicable Law to be retained by
Transferor.

(h) Transfer of Assets and Liabilities. The Company shall have transferred out
to Transferor and Transferee shall have assumed the Excluded Company Assets and
Liabilities; provided that if such transfers have not been made prior to
Closing, the terms of Section 5.6 shall apply.

(i) Tax Certificate. Transferor shall have delivered to Transferee on the
Closing Date a certificate of non-foreign status (in accordance with Treasury
Regulation Section 1.1445-2(b)) in form and substance reasonably satisfactory to
Transferee.

 

-24-



--------------------------------------------------------------------------------

(j) Transaction Documents. Each of Transferor and its Affiliates party to (or
specified to be a party to) any Transaction Document shall have executed and
delivered each of the Transaction Documents to which they are a party (or
specified to be a party) to be held in escrow until the closing of the
transactions under the Assignment and Assumption Agreement, dated May 31, 2012
between Apex Clearing Holdings LLC and Penson Financial Services, Inc.

(k) Assignment and Assumption Closing. All conditions to the Transferee’s
obligations under that certain Assignment and Assumption Agreement, dated
May 31, 2012 between Apex Clearing Holdings LLC and Penson Financial Services,
Inc. shall have been satisfied or waived.

(l) Change of Name. The Company shall have filed an amendment to its
Organizational Documents to change its name to “Apex Clearing Corporation” and
shall have taken all necessary actions to cease all use of the Company’s former
name, “Ridge Clearing & Outsourcing Solutions, Inc.”

SECTION 6.3 Conditions to Transferor’s Obligations. The obligations of
Transferor, to consummate the transactions contemplated by the Transaction
Documents are also subject to the fulfillment, on or before the Closing, of the
following conditions:

(a) Representations Concerning Transferee. The representations and warranties
concerning Transferee in Section 4.1:

(i) other than the representations and warranties that are by their terms
qualified by materiality, “Material Adverse Effect” or a derivative thereof,
were true and correct in all material respects as of the date of this Agreement
(except representations and warranties made as of a certain date, which are true
and correct in all material respects as of such date), and are repeated and are
true and correct in all material respects as of the Closing Date with the same
effect as though made on and as of the Closing (except representations and
warranties made as of a certain date, which are true and correct in all material
respects as of such date); and

(ii) that are by their terms qualified by materiality, “Material Adverse Effect”
or a derivative thereof, were true and correct in all respects as of the date of
this Agreement (except representations and warranties made as of a certain date,
which are true and correct in all respects as of such date), and are repeated
and are true and correct in all respects as of the Closing Date with the same
effect as though made on and as of the Closing (except representations and
warranties made as of a certain date, which are true and correct in all respects
as of such date).

(b) Performance. Transferee has duly performed and complied in all material
respects with its covenants, obligations and conditions under this Agreement by
or before Closing.

(c) Transaction Documents. Each of Transferee and its Affiliates party to (or
specified to be a party to) any Transaction Document shall have executed and
delivered each of the Transaction Documents to which they are a party (or
specified to be a party) to be held in escrow until the closing of the
transactions under the Assignment and Assumption Agreement, dated May 31, 2012
between Apex Clearing Holdings LLC and Penson Financial Services, Inc.

(d) Certificates. Transferee shall have delivered to Transferee a certificate,
dated as of the Closing Date, certifying the matters in Sections 6.3(a), (b) and
(c).

 

-25-



--------------------------------------------------------------------------------

(e) IRS Form 8832. Transferee shall have delivered to Transferor a copy of its
as-filed IRS Form 8832, pursuant to which it has elected to be classified as a
corporation for federal income Tax purposes, with an effective date prior to the
Closing Date.

ARTICLE VII

TERMINATION

SECTION 7.1 Termination. This Agreement may be terminated before the Closing
Date:

(a) by the written agreement of Transferee and Transferor;

(b) by Transferee if that certain Assignment and Assumption Agreement, dated
May 31, 2012 between Apex Clearing Holdings LLC, the Company and Penson
Financial Services, Inc. is terminated;

(c) by Transferee by written notice to Transferor, at any date or time after
5:00 p.m., New York City time, on June 5, 2012 (the “Outside Date”) if the
Closing has not occurred by then (unless due to a material breach of this
Agreement by Transferee), unless this date is extended by the written consent of
Transferee;

(d) by Transferor by written notice to Transferee, at any date or time after
5:00 p.m., New York City time, on June 5, 2012 if the Closing has not occurred
by then (unless due to a material breach of this Agreement by Transferor),
unless this date is extended by the written consent of Transferee; and

(e) by Transferee if Transferor has materially breached any of its
representations, warranties, covenants, agreements or obligations in this
Agreement and (if not a willful breach) has not cured such breach within two
(2) Business Days of receiving notice of the breach, provided that Transferee
has performed and complied, in all material respects, with its representations,
warranties, covenants, agreements and obligations required by this Agreement to
have been performed or complied with before this time (it being understood and
acknowledged that the truthfulness and accuracy of Transferor’s representations
and warranties and the fulfillment of its obligations under this Agreement shall
be determined without giving effect to any materiality or Material Adverse
Effect qualifier contained therein).

SECTION 7.2 Effect of Termination. If this Agreement is terminated in accordance
with Section 7.1, it shall become void and have no effect, without any
obligation or liability to any Person in respect of the Agreement or of the
transactions contemplated by the Transaction Documents on the part of any party,
or a party’s directors, officers, employees, agents, representatives, advisers,
stockholders, members, partners or Affiliates, except that the provisions of
Section 5.7, this Section 7.2, and Article IX shall remain in full force and
effect and shall survive any termination of this Agreement and except that each
party shall remain liable for any breach of this Agreement prior to its
termination.

 

-26-



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

SECTION 8.1 Indemnification by Transferor.

(a) Subject to Section 8.1(b), following the Closing, Transferor will indemnify
and hold harmless Transferee and any of its Affiliates (and their respective
officers, directors, employees, shareholders, limited or general partners,
members, successors, assigns, agents, advisers and representatives) (each, a
“Transferee Indemnified Person”), from, against and in respect of any and all
Losses, including for purposes of this Section 8.1 all claims for consequential
damages whether or not involving a Third Party Claim, incurred, sustained or
suffered by the Transferee Indemnified Persons or any of them as a result of,
arising out of or directly or indirectly relating to:

(i) any breach of, or inaccuracy in, any representation or warranty when made by
Transferor in this Agreement;

(ii) any breach, violation or non-fulfillment of any covenant or agreement of
Transferor, including under this Article VIII, in this Agreement;

(iii) any fraud of Transferor;

(iv) the Excluded Company Assets and Liabilities; or

(v) the ownership and operation of the Company on or prior to Closing
(including, with respect to the employment of any Company employees and any
terminations, transfers or layoffs thereof or any compensation or benefit plans
of the Company or its affiliates).

(b) Subject to Section 8.1(c), Transferor will have no obligation to indemnify
the Transferee Indemnified Persons pursuant to Section 8.1(a)(i) in respect of
Losses arising from the breach of, or inaccuracy in, any representation or
warranty described therein unless the aggregate amount of all such Losses
incurred or suffered by the Transferee Indemnified Persons exceeds $75,000 (the
“Deductible”), at which point Transferor will indemnify the Transferee
Indemnified Persons for such Losses that exceed the Deductible, and the
aggregate liability in respect of claims for indemnification pursuant to
Section 8.1(a)(i) will not exceed $10,000,000 (the “Basic Liability Cap”).

(c) Notwithstanding the foregoing, the Deductible and the Basic Liability Cap
shall not apply to Losses resulting from, arising out of, or incurred by the
Transferee Indemnified Persons in connection with (i) claims for indemnification
pursuant to Section 8.1(a)(i) in respect of breaches of, or inaccuracies in,
representations and warranties set forth in Sections 3.1(a) (Organization and
Authority), (c) Regulatory Consents, (d) (Capitalization; Title), (f) No
Subsidiaries, (g) (No Conflicts), (l) (Taxes) and (m) (No Brokers or Finder)
(such representations and warranties, “Basic Transferor Representations”), or
(ii) claims based upon fraud or intentional misrepresentation. Claims for
indemnification pursuant to any other provision of Section 8.1(a) are not
subject to the monetary limitations set forth in Section 8.1(b).

 

-27-



--------------------------------------------------------------------------------

SECTION 8.2 Indemnification by Transferee.

(a) Subject to the limitations and other terms and conditions set forth in this
Article VIII, Transferee will indemnify and hold harmless Transferor and its
Affiliates (and their respective officers, directors, employees, shareholders,
members, successors, assigns, agents, advisers and representatives) (each, a
“Transferor Indemnified Person”), from, against and in respect of any and all
Losses, whether or not involving a Third Party Claim, incurred or suffered by
the Transferor Indemnified Persons or any of them as a result of, arising out of
or relating to, directly or indirectly:

(i) any breach of, or inaccuracy in, any representation or warranty made by
Transferee in this Agreement;

(ii) any breach, violation or non-fulfillment of any covenant or agreement of
Transferee, including under this Section 8.2(a), to this Agreement.

(iii) any fraud of Transferee; or

(iv) the operation of the Company after Closing (other than Losses (x) relating
to the Excluded Company Assets and Liabilities or (y) for which Transferor may
be responsible under the Broadridge Master Services Agreement.

(b) Transferee will have no obligation to indemnify the Transferor Indemnified
Persons pursuant to Section 8.2(a)(i) in respect of Losses arising from the
breach of, or inaccuracy in, any representation or warranty described therein
unless and until the aggregate amount of all such Losses incurred or suffered by
the Transferor Indemnified Persons exceeds the Deductible (at which point
Transferee will indemnify the Transferor Indemnified Persons for all such Losses
that exceed the Deductible), and Transferee’s aggregate liability in respect of
claims for indemnification pursuant to Section 8.2(a)(i) will not exceed
$10,000,000 (the “Transferee Liability Cap”).

(c) Notwithstanding the foregoing, the Deductible and Transferee Liability Cap
shall not apply to Losses resulting from, arising out of, or incurred by the
Transferor Indemnified Persons in connection with (i) claims for indemnification
pursuant to Section 8.2(a)(i) in respect of breaches of, or inaccuracies in, the
representations and warranties set forth in Sections 4.1(a) (Existence and Good
Standing), (b) (Authorization and Validity), or (e) (Certain Tax Matters) (such
representations, warranties and covenant, “Basic Transferee Representations”);
or (ii) claims based upon fraud or intentional misrepresentation. Claims for
indemnification pursuant to any other provision of Section 8.2(a) are not
subject to the limits set forth in Section 8.2(b).

SECTION 8.3 Survival. Each of the representations and warranties in this
Agreement shall survive the Closing for a period of twenty-four (24) months
following the Closing Date; provided, however, that (a) the Basic Transferor
Representations and Basic Transferee Representations shall survive the Closing
indefinitely and (b) the representations and warranties in Sections 3.1(l)
(Taxes) or in any certificate delivered pursuant to this Agreement and related
thereto shall survive the Closing until the end of the applicable statute of
limitations. All covenants set forth in this Agreement shall survive the Closing
indefinitely unless they expire earlier in accordance with the express terms of
this Agreement. No claim, lawsuit, or other proceeding arising out of or related
to the breach of any representation or warranty contained in this Agreement may
be made by any Indemnified Party unless notice of such claim, lawsuit or other
proceeding is given to the Indemnifying Party in accordance with Section 8.4
prior to the end of the applicable survival period set forth in this
Section 8.3.

 

-28-



--------------------------------------------------------------------------------

SECTION 8.4 Third Party Claims.

(a) Notice of Claim. If any third party notifies an Indemnified Party with
respect to any matter which may give rise to Losses for which indemnification
may be sought pursuant to Section 8.1 or Section 8.2, as the case may be (a
“Third Party Claim”), against Transferee, on the one hand, or Transferor, on the
other hand (an “Indemnifying Party”), under this Section 8.4, then the
Indemnified Party will promptly give written notice to the Indemnifying Party;
provided, however, that no delay on the part of the Indemnified Party in
notifying the Indemnifying Party will relieve the Indemnifying Party from any
obligation under this Section 8.4, except to the extent such delay actually and
materially prejudices the Indemnifying Party.

(b) Assumption of Defense, etc. The Indemnifying Party will be entitled to
participate in the defense of any Third Party Claim that is the subject of a
notice given by the Indemnified Party pursuant to Section 8.4(a). In addition,
the Indemnifying Party will have the right to assume the defense of such Third
Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party so long as (i) the Indemnifying Party gives written notice to
the Indemnified Party within fifteen (15) calendar days after the Indemnified
Party has given notice of the Third Party Claim that the Indemnifying Party will
indemnify the Indemnified Party from and against the entirety of any and all
Losses the Indemnified Party may suffer, subject to the limitations contained in
Section 8.1(b) or Section 8.2(b), resulting from, arising out of, relating to,
in the nature of, or caused by the Third Party Claim; (ii) the Indemnifying
Party provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have adequate financial
resources to defend against the Third Party Claim and fulfill its
indemnification obligations hereunder; (iii) the Third Party Claim involves only
money damages and does not seek an injunction or other equitable relief against
the Indemnified Party; (iv) the Indemnified Party has not provided the
Indemnifying Party with notice that the Indemnified Party has been advised by
counsel that an actual or potential conflict exists between the Indemnified
Party and the Indemnifying Party in connection with the defense of the Third
Party Claim; (v) the Third Party Claim does not relate to or otherwise arise in
connection with any criminal or regulatory enforcement action, suit or
proceeding; and (vi) the Indemnified Party provided the Indemnifying Party with
written notice that the settlement of, an adverse judgment with respect to or
the Indemnifying Party’s conduct of the defense of the Third Party Claim is not,
in the good faith judgment of the Indemnified Party, likely to be adverse to the
Indemnified Party’s reputation or continuing business interests. The Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim; provided, however, that the
Indemnifying Party will pay the fees and expenses of separate co-counsel
retained by the Indemnified Party that are incurred prior to Indemnifying
Party’s assumption of control of the defense of the Third Party Claim.

(c) Limitations on Indemnifying Party. Neither the Indemnifying Party nor the
Indemnified Party will consent to the entry of any judgment or enter into any
compromise or settlement with respect to any Third Party Claim without the prior
written consent of the other, unless such judgment, compromise or settlement
(i) provides for the payment by the Indemnifying Party of money as sole relief
for the claimant, (ii) results in the full and general release of the Transferee
Indemnified Persons or Transferor Indemnified Persons, as applicable, from all
liabilities arising or relating to, or in connection with, the Third Party
Claim, and (iii) involves no finding or admission of any violation of Applicable
Law or the rights of any Person and has no effect on any other claims that may
be made against the Indemnified Party.

 

-29-



--------------------------------------------------------------------------------

(d) Indemnified Party’s Control. If the Indemnifying Party does not deliver to
the Indemnified Party the notice contemplated by Section 8.4(b) within fifteen
(15) calendar days after the Indemnified Party has given notice of the Third
Party Claim pursuant to Section 8.4(a) (or any of the conditions set forth in
clauses (i) though (vi) of the second sentence of Section 8.4(b) is
unsatisfied), or otherwise at any time fails to conduct the defense of the Third
Party Claim actively and diligently, the Indemnified Party may defend the Third
Party Claim in a good faith and reasonable manner; provided, however, that if
the Indemnified Party does not permit the Indemnifying Party to conduct the
defense, then the Indemnified Party may not consent to the entry of any judgment
or enter into any compromise or settlement of any Third Party Claim without the
prior written consent of the Indemnifying Party, which consent will not be
unreasonably withheld, delayed or conditioned. In the event that the Indemnified
Party conducts the defense of the Third Party Claim pursuant to this
Section 8.4, the Indemnifying Party will remain responsible for any and all
other Losses that the Indemnified Party is responsible for pursuant to
Section 8.1 or Section 8.2, as applicable.

(e) Consent to Jurisdiction Regarding Third Party Claim. Transferee and
Transferor, each in its capacity as an Indemnifying Party, hereby consents to
the non-exclusive jurisdiction of any court in which any Third Party Claim may
be brought against any Indemnified Party for purposes of any claim which such
Indemnified Party may have against such Indemnifying Party pursuant to this
Agreement in connection with such Third Party Claim, and in furtherance thereof,
the provisions of Section 9.3 are incorporated herein by reference, mutatis
mutandis.

SECTION 8.5 Treatment of Materiality. For purposes of this Article VIII, in
determining whether there has been any breach of any representation or warranty,
or the amount of any Losses related to a breach of a representation or warranty,
such representations and warranties shall be read without regard to any
materiality or Material Adverse Effect or similar qualifier contained therein,
and any breach thereof as so read shall be indemnifiable hereunder, subject to
the limitations set forth in this Article VIII.

SECTION 8.6 Waiver of Rights to Subrogation. Transferor shall not be entitled
to, and Transferor hereby irrevocably waives any right to, subrogation to
Transferee with respect to any liability of Transferor that may arise under or
pursuant to the Transaction Documents.

SECTION 8.7 Investigation. The right to indemnification and all other remedies
based upon any representation, warranty, covenant or agreement contained in this
Agreement shall not be limited, diminished or otherwise affected by any
investigation conducted with respect to, or any knowledge acquired at any time,
whether before or after the Closing and regardless of whether such knowledge
came from Transferee, Transferor or their respective representatives or any
other Person, with respect to the accuracy or inaccuracy of or compliance with
any such representation, warranty, covenant or agreement.

SECTION 8.8 Calculation of Losses. An Indemnified Party shall not be entitled to
recover any amount due hereunder more than once in respect of the same Loss. In
calculating any amount due hereunder in respect of Losses, Losses shall be
reduced by any amounts actually recovered by the Indemnified Party under third
party insurance policies or third party indemnification obligations or other
rights of recovery from a third party with respect to such Losses, net of any
deductible or any other expense incurred by the Indemnified Party in obtaining
such recovery (including, with respect to insurance recoveries, any increase in
premiums), other than any such recovery under any self insurance; provided
however, that no Indemnified Party shall be required to seek any such recovery.

SECTION 8.9 Limitation on Losses. Except to the extent actually paid to a third
party, no party shall, under any circumstance, have any liability to any other
party for any punitive or special damages claimed by such other party under the
terms of or due to any breach or non-performance of this Agreement.

 

-30-



--------------------------------------------------------------------------------

SECTION 8.10 Setoff. Any Losses under Sections 8.1 and 8.2 shall be determined
after giving effect to any actual cash payments, setoffs or recoupment of cash
amounts in each case actually received, realized or retained by an Indemnified
Party as a result of any matter giving rise to a claim for such indemnification.
Nothing in this Article VIII will require any party to pursue recovery under any
of its insurance policies. The parties expressly agree that to the extent any
indemnity payment is due to a Transferee Indemnified Person hereunder, such
amount may be reduced, set-off and deducted by Transferee or the Company from
any payments due to Transferor or its Affiliates under any other Transaction
Document.

SECTION 8.11 Non-Third Party Claims. In the event any Indemnified Party has a
claim under Section 8.1 or Section 8.2 that does not involve a Third Party
Claim, the Indemnified Party shall deliver notice of such claim to the
Indemnifying Party; provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party will relieve the
Indemnifying Party from any obligation under this Article VIII, except to the
extent such delay actually and materially prejudices the Indemnifying Party. If
the Indemnifying Party does not notify the Indemnified Party within twenty
(20) Business Days following its receipt of such notice that the Indemnifying
Party disputes the liability to such Indemnified Party, such claim specified by
such Indemnified Party in such notice shall be conclusively deemed a liability
of the Indemnifying Party and shall be deemed to have been finally determined
hereunder. For the avoidance of doubt, any legal fees and other expenses
reasonably incurred by any Indemnified Party in connection with the assertion of
any indemnification claim under this Article VIII shall be included in the
Losses subject to indemnification in respect of such claim.

SECTION 8.12 Limitations on Remedies. The indemnification provided in this
Article VIII shall constitute the sole and exclusive remedy of the parties
hereto with respect to all Losses relating to, arising from or connected to a
breach of the representations and warranties or covenants contained herein or in
any certificate executed and delivered pursuant hereto (other than claims of, or
causes of action arising out of, fraud or intentional misrepresentation with
respect to the representations and warranties contained herein).

ARTICLE IX

MISCELLANEOUS

SECTION 9.1 Waivers. Any waiver of any terms or conditions or of the breach of
any covenant, representation or warranty of this Agreement in any one instance
shall not operate as or be deemed to be or construed as a further or continuing
waiver of any other breach of such term, condition, covenant, representation or
warranty or any other term, condition, covenant, representation or warranty, nor
shall any failure or delay at any time or times to enforce or require
performance of any provision hereof operate as a waiver of or affect in any
manner such party’s right at a later time to enforce or require performance of
such provision or of any other provision hereof; provided, however, that no such
waiver, unless it, by its own terms, explicitly provides to the contrary, shall
be construed to effect a continuing waiver of the provision being waived and no
such waiver in any instance shall constitute a waiver in any other instance or
for any other purpose or impair the right of the party against whom such waiver
is claimed in all other instances or for all other purposes to require full
compliance.

SECTION 9.2 Modifications. Except as otherwise expressly provided in this
Agreement, neither this Agreement (including any Schedules hereto), nor any term
hereof (or thereof) may be changed, amended, modified, waived, discharged or
terminated except to the extent that the same is effected and evidenced by the
written agreement of all of the parties hereto (or their successors in interest,
if applicable).

 

-31-



--------------------------------------------------------------------------------

SECTION 9.3 Governing Law.

(a) This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of New York applicable to agreements made and to be performed
entirely within such State. All actions and proceedings arising out of or
relating to this Agreement, including the resolution of any and all disputes
hereunder, shall be heard and determined in the state and federal courts located
in New York, New York, and the Parties to this Agreement hereby irrevocably
submit to the exclusive jurisdiction of such courts in any such action or
proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.3(C).

SECTION 9.4 Notices.

(a) All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and sent as follows:

(i) If to Transferee, to:

c/o PEAK6 Investments, L.P.

141 W. Jackson Blvd., Suite 500

Chicago, IL 60604

Email: legal@peak6.com

Attention: CEO and Chief Legal Officer

with a copy (which shall not constitute notice) to:

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Facsimile: (312) 853.7036

Attention: John R. Box

 

-32-



--------------------------------------------------------------------------------

(ii) If to Transferor, to:

Broadridge Financial Solutions, Inc.

1981 Marcus Avenue

Lake Success, NY 11042

Attention: Adam. D. Amsterdam

Email: Adam.Amsterdam@broadridge.com

(b) All notices and other communications required or permitted under this
Agreement which are addressed as provided in Section 9.4(a), (i) if delivered
personally against proper receipt shall be effective upon delivery; (ii) if sent
via facsimile shall be effective upon the date of dispatch if confirmation of
transmission is provided and (iii) if sent (A) by certified or registered mail
with postage prepaid or (B) by Federal Express or similar courier service with
courier fees paid by the sender, shall be effective upon receipt. The parties
hereto may from time to time change their respective addresses for the purpose
of notices to that party by a similar notice specifying a new address, but no
such change shall be deemed to have been given unless it is sent and received in
accordance with this Section 9.4.

SECTION 9.5 Entire Understanding; No Third Party Beneficiaries. This Agreement
represents the entire understanding of the parties hereto with reference to the
transactions contemplated hereby and supersedes any and all other oral or
written agreements heretofore made. Except as expressly provided herein, nothing
in this Agreement, express or implied, is intended to confer upon any Person,
other than the parties hereto or their respective heirs, personal
representatives, successors and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

SECTION 9.6 Assignability. Neither this Agreement nor any rights or obligations
hereunder shall be assignable by any party to any other Person (whether by
operation of law or otherwise) without the written consent of the other parties
and any purported assignment in violation of this Section 9.6 shall be void ab
initio; provided that this Agreement (including the rights, interests and
obligations hereunder) may be assigned in whole or in part by Transferee to any
Affiliate of Transferee or any successor entity (provided that Transferee
remains liable for all obligations hereunder) or by operation of any
consolidation or merger of Transferee and any of its Affiliates and by
Transferor to any Affiliate or successor entity (provided that Transferor
remains liable for all obligations hereunder). Subject to the preceding
sentence, this Agreement shall be binding upon and enforceable by, and shall
inure to the benefit of, the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns (which shall include any
successor entity to Transferor) and no others.

SECTION 9.7 Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects by interpreting such invalid
or unenforceable provision as nearly to the original meaning as possible so as
to make it valid and enforceable or, if that is not possible or permitted by
Applicable Law, by omitting such invalid or unenforceable provision. If any
material provision of this Agreement is determined by a court or regulatory body
to be invalid or unenforceable, then the parties shall use their best efforts to
address the implications of such invalidity or unenforceability so as to
preserve the essential understanding of the parties with respect hereto.

SECTION 9.8 Specific Performance and Injunctive Relief. The parties acknowledge
that money damages would not be a sufficient remedy for any breach of this
Agreement and that irreparable harm would result if this Agreement were not
specifically enforced. Therefore, the rights and obligations of the parties
under this Agreement shall be enforceable by a decree of specific performance
issued

 

-33-



--------------------------------------------------------------------------------

by any court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith. If Transferor fails or
Transferee fails to consummate the transactions contemplated in this Agreement,
and if this Agreement has not been terminated pursuant to Section 7.1 of this
Agreement, Transferee or Transferor, as the case may be, may commence an action,
suit or proceeding for the specific enforcement of this Agreement, subject to
any defenses Transferor or Transferee, as applicable, may validly assert to any
such action. In the event that this Agreement is terminated pursuant to
Section 7.1 hereof, nothing in this Section 9.8 shall be construed to limit the
right of Transferor or Transferee to seek injunctive relief with respect to the
breach of any covenant or agreement that survives such termination in accordance
with Section 7.2.

SECTION 9.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The signature pages
hereto may be transmitted by facsimile or .pdf, and if so transmitted, shall
constitute originals.

[Remainder of page left intentionally blank.]

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth above.

 

BROADRIDGE FINANCIAL SOLUTIONS, INC. By:   /s/ John Hogan   Name: John Hogan  
Title: President

 

BROADRIDGE SECURITIES PROCESSING SOLUTIONS, INC.

By:   /s/ Adam Amsterdam   Name: Adam Amsterdam   Title: President

 

APEX CLEARING HOLDINGS LLC By:   APEX CLEARING SOLUTIONS LLC, in  

its capacity as managing member of Apex

Clearing Holdings LLC

By:   PEAK6 INVESTMENTS, L.P., in its  

Capacity as Manager of Apex Clearing

Solutions LLC

By:   /s/ Jenny Just   Name: Jenny Just   Title: Manager

[Signature Page to Broadridge Purchase and Sale Agreement]